Exhibit SENIOR PROMISSORY NOTE $ October 1, 2008 Home System Group, a Nevada corporation ("Maker"), hereby promises to pay to ("Holder"), at or at such other address as may be specified by Holder, the principal sum of, without interest, in lawful money of the United States of America. This Note is being issued by Maker as payment under that certain Stock Purchase Agreement dated September 23, 2008 (the “Agreement”), among Maker, Asia Forever Investment Limited, a Hong Kong corporation,Liming Jiao and Xiaohong Chen. This Note is being issued by Maker on the closing date of the Agreement (the “Closing Date”). The principal indebtedness evidenced by this Note shall not bear interest.Principal shall be payable as follows:25% payable on or before December 31, 2008, the remaining principal amount to be repaid in three semi-annual installments with the final installment and balance under this Note due on or before the second anniversary of the Closing Date (the “Maturity Date”). This Note may be prepaid in full, or in part, at any time. Upon failure of Maker to pay any installment in full when due, Holdermay, by notice to Maker, accelerate the obligation of Maker to pay theentire balance of this Note, and upon such acceleration there shall be dueto Holder the entire balance of this Note. This Note is not transferable.Payment of or on account of principal on this Note shall be made only to or upon the order in writingof the registered Holder. The provisions of this Note and of all agreements now or hereafterexisting between Maker and Holder are hereby expressly limited so that inno event whatever shall the amount paid or agreed to be paid to Holder forthe use, forbearance or detention of the sums evidenced by this Noteexceed the maximum amount permissible under applicable law.If from anycircumstance whatever the performance or fulfillment of any provision ofthis Note, or of any other agreement between Maker and Holder, shouldinvolve or purport to require any payment in excess of the limitprescribed by law, then the obligation to be performed or fulfilled ishereby reduced to the limit of such validity, and if from any circumstancewhatever Holder should ever receive as interest an amount which wouldexceed the highest lawful rate, then the amount which would be excessiveinterest shall be applied to the reduction of principal (or, at Maker'soption, be paid over to Maker) and shall not be counted as interest. Maker hereby waives presentment, protest, demand or notice of anykind in connection with any failure to pay when due the indebtednessevidenced by this Note. Regardless of the place of its execution, this Note shall beconstrued in accordance with the laws of the State of Nevada. HOME SYSTEM GROUP By: Name: Fuying Wang Title: Chief Executive Officer
